FARR, J.
Epitomized Opinion
On June 24, 1923, Mary Miller was charged before the mayor of Struthers with unlawfully possessing intoxicating liquors and on June 24 following was fined $1,000 and costs. She was the owner of and resided on a 40 acre farm in Trumbull Co. Prohibition officers of the two counties made joint raid upon these two farms, finding on the husband’s place, a still and a considerable quantity of finished product. He "was convicted and sentenced to the penitentiary. On the wife’s farm after search they found liquor in the barn. Mrs. Miller is of foreign extraction and when met midway between the house and barn replied to their inquiry if any liquor was left there for them, that she did not know. She allowed them to make the search without objection. They first searched the house where she resided with four minor children, but found nothing. After finding the liquor they attempted to and did arrest her. After resisting the officers she was handcuffed and taken to the city prison at Struthers where she was held for four days, not being able to give bond.
It was not disclosed in evidence at the trial that she knew the contents of the containers. It appears that she and her husband had been having trouble, that he was no good, she did not want him upon the place and objected to his conducting the liquor business. The only evidence offered by the state as to her possession was that she knew the liquor was there from 8:00 to 10:00 A. M. No evidence was offered that she in any way controlled the liquor. But it was shown that she feared her husband. No collusion was shown. Reversing the Common Pleas the Court of Appeals held:
Conviction of wife for unlawfully possessing liquor or in collusion with her husband held not sustained by proof that she knew liquor found in her barn was there for two hours especially since if she did anything contrary to law it was under coercion of her husband. Davis v State, 15 Ohio 72; Tabler v State, 34 O. S. 134.